           Case 1:19-cv-01080-LY Document 26 Filed 03/04/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

 KEITH F. BELL, Ph.D.,                           §
                Plaintiff                        §
                                                 §
     v.                                          §                  Case No. 1:19-CV-1080-LY
                                                 §
 AMANDA MARIE SCARBOROUGH,
                                                 §
                Defendant

                                           ORDER

   Before the Court are Plaintiff’s Motion for Leave to File Excess Pages (Dkt. 21), seeking to

file a Motion to Compel over 10 pages long, and Plaintiff’s Motion to Extend the Discovery and

Modify the Scheduling Order (Dkt. 22), both filed February 16, 2021; and Defendant’s responsive

briefs opposing both motions (Dkts. 23-24). On February 25, 2021, the District Court referred all

pending and future motions in this case to the undersigned Magistrate Judge, pursuant to 28 U.S.C.

§ 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of

the United States District Court for the Western District of Texas (“Local Rules”). Dkt. 25.

   On June 18, 2020, the District Court entered a scheduling order requiring the parties to

complete discovery on or before January 31, 2021, and file all dispositive motions on or before

February 28, 2021. Dkt. 14 ¶¶ 6-7. The scheduling order provides: “Counsel may, by agreement,

continue discovery beyond the deadline, but there will be no intervention by the Court except in

extraordinary circumstances, and no trial setting will be vacated because of information obtained

in post-deadline discovery.” Id. ¶ 6.

   On January 13, 2021, the parties filed a stipulation to extend the discovery schedule and related

deadlines. Dkt. 20. The parties agreed to complete discovery by February 15, 2021, and extend the

dispositive motions deadline until March 14, 2021. Plaintiff now moves to extend discovery until

                                                1
           Case 1:19-cv-01080-LY Document 26 Filed 03/04/21 Page 2 of 3




April 16, 2021, and the dispositive motion deadline to May 14, 2021. Dkt. 22 at 7. As stated,

Plaintiff also seeks to file an overlength motion to compel. Dkt. 21. Defendant opposes both

motions, contending that good cause for the extension does not exist and that Plaintiff’s motion to

compel should be denied because it was filed after discovery closed.

   Defendant does not address Plaintiff’s request to reset the dispositive motion deadline. For that

reason, and in view of the parties’ previous agreement to extend that deadline until March 14, the

dispositive motion deadline hereby is EXTENDED until May 14, 2021. This deadline may not

be extended by agreement of the parties and will not be reset by the Court while this case

remains on the docket of the Honorable Lee Yeakel.

   As to the remainder of the relief Plaintiff seeks, both of his motions lack the certificate of

conference required under Local Rule CV-7(i) and hereby are DISMISSED on that basis. In

addition, neither party cites Local Rule CV-16(d), which states, in relevant part:

               Unopposed discovery may continue after the deadline for discovery
               contained in the scheduling order, provided that discovery does not
               delay other pretrial preparations or the trial setting. Absent
               exceptional circumstances, no motions relating to discovery,
               including motions under Rules 26(c), 29, and 37, shall be filed after
               the expiration of the discovery deadline, unless they are filed within
               7 days after the discovery deadline and pertain to conduct occurring
               during the final 7 days of discovery.

(emphasis added). Plaintiff filed his motion to compel on February 16, 2021, more than 7 days

after the Court’s January 31, 2021 discovery deadline. The motion thus was untimely under Local

Rule CV-16(d).

   Nonetheless, Plaintiff states that extensions of the discovery and dispositive motion deadlines

are required for medical reasons. Therefore, it is hereby ORDERED that Plaintiff has until

March 11, 2021, to amend his motions to address the relevant standards:

       •   What are the extraordinary circumstances under which the Court should intervene in
           the parties’ agreement to continue discovery beyond the Court’s deadline?
                                                   2
           Case 1:19-cv-01080-LY Document 26 Filed 03/04/21 Page 3 of 3




       •   What are the exceptional circumstances under which the Court should consider
           Plaintiff’s motion to compel, filed after expiration of the discovery deadline?

Should Plaintiff amend his motions, Defendant will have seven (7) days in which to file a response.

The amended motions must include certificates of conference satisfying the requirements of Local

Rule CV-7(i), including certifying “the specific reason that no agreement could be made.”

Otherwise, the amended motions will be denied.

   The parties are admonished of their obligations to confer in good faith and attempt to resolve

their dispute promptly and amicably. Collins v. Easynews, Inc., No. A-06-CA-451-LY,

2007 WL 9701619, at *2 (W.D. Tex. May 17, 2007); see also, e.g., Fed. R. Civ. P. 1 (stating that

rules should be employed by court and parties “to secure the just, speedy, and inexpensive

determination of every action and proceeding”); McCallum v. Camping World, Inc., 2019 WL

9197839, at *1 n.1 (W.D. Tex. Dec. 17, 2019) (Garcia, C.J.) (explaining “good faith” requirement

of Local Rule CV-7(i)).

   Finally, the parties are reminded that magistrate judges have more flexible dockets than district

judges. The parties should consider consenting to proceed with their case before a magistrate judge

if they believe they cannot be ready for trial in October 2021.

   For the foregoing reasons, IT IS ORDERED that Plaintiff’s Motion to Extend the Discovery

and Modify the Scheduling Order (Dkt. 22) is GRANTED IN PART in that the dispositive motion

deadline is RESET until May 14, 2021. Otherwise, Plaintiff’s Motion for Leave to File Excess

Pages (Dkt. 21) and Motion to Extend the Discovery and Modify the Scheduling Order (Dkt. 22)

are DISMISSED without prejudice to refiling on or before March 11, 2021.

   SIGNED on March 4, 2021.


                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE


                                                   3
